OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by this Court in 1971. Petitioner commenced this proceeding to suspend respondent from the practice of law pursuant to 22 NYCRR 1022.23 (b) on *42the ground that he has become incapacitated because of mental infirmity. Respondent requested a hearing before a Referee to contest the allegations in the petition and show that he has the mental capacity to practice law. After hearing testimony from doctors for petitioner and for respondent, as well as reviewing documents from the Social Security Administration showing that respondent is 100% disabled because of mental illness, the Referee found that respondent is presently suffering from a mental disability, incapacitating him from practicing law.
We confirm the Referee’s report and conclude that respondent is incapacitated from practicing law. Accordingly, the petition should be granted and respondent suspended from the practice of law until further order of this Court.
Denman, P. J., Green, Pine, Fallon and Callahan, JJ., concur.
Order of suspension entered.